Exhibit 10.1

SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 29, 2015, among BROADWIND ENERGY, INC., a Delaware
corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited liability company
(“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin corporation
(“Broadwind Towers” and, together with Parent, Brad Foote and Broadwind
Services, each a “Borrower” and collectively the “Borrowers”), 1309 South Cicero
Avenue, LLC, a Delaware limited liability company (“South Cicero”), 5100 Neville
Road, LLC, a Delaware limited liability company (“Neville” and, together with
South Cicero, each a “Guarantor” and collectively the “Guarantors”), and ALOSTAR
BANK OF COMMERCE, a state banking institution incorporated or otherwise
organized under the laws of the State of Alabama (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrowers and the Lender are parties to that certain Loan and
Security Agreement dated August 23, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Loan Agreement), pursuant to which the Lender has agreed to make
the Commitments available to the Borrowers from time to time pursuant to the
terms and conditions thereof;

WHEREAS, the Borrowers have requested that the Lender agree to amend certain
terms and conditions of the Loan Agreement; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender is willing to amend the Loan Agreement as set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.Amendments to the Loan Agreement.  Subject to the satisfaction of the
conditions to effectiveness referred to in Section 3 hereof, the Loan Agreement
is hereby amended as follows:

1.1.Section 1.1 (Defined Terms) of the Loan Agreement is hereby amended by
replacing the defined term “Inventory Formula Amount” with the following:

““Inventory Formula Amount” means, on any date of determination thereof, an
amount equal to the percentage set forth in Item 6(b) of the Terms Schedule of
the Value or NOLV (as applicable under Item 6 of the Terms Schedule) of Eligible
Inventory on such date.”

1.2.Item 7 (Maximum Revolver Facility Amount) of the Terms Schedule is hereby
amended by replacing the amount “$20,000,000” with the amount “$15,000,000”.

1.3.Clause (b) of Item 8 (Interest Rates) of the Terms Schedule is hereby
amended by replacing the percentage “4.25%” with the percentage “3.25%”. 

1.4.Item 8 (Interest Rates) of the Terms Schedule is hereby further amended by
adding the following after clause (f) therein:

“Notwithstanding anything to the contrary contained herein, subject only to
Section 2.5, in the event that the sum of (A) the total amount of accrued
interest (including the interest on the Revolver Loans, the Overadvances and the
Term Loan),  plus (B) the Unused Revolver Fee as determined pursuant to Item
9  below, plus (C) the maintenance fee as determined pursuant to Item 9 below,
plus (D) any interest accruing during the two collection days after payments
have been applied to the Obligations by the Lender pursuant



1

--------------------------------------------------------------------------------

 

to Section 2.7, due and payable during any quarter during the term of this
Agreement, is less than $45,000, the Borrowers shall pay on the first day of the
immediately following quarter the amount equal to the difference between the
amount so paid and $45,000.”

1.5.Item 12 (Term) of the Terms Schedule is hereby amended by replacing the date
“August 23, 2015” with the date “August 31, 2016”.

1.6.Clause (a) of Item 16 (Financial Covenants) of the Terms Schedule is hereby
amended and restated in its entirety as follows:

“(a)Fixed Charge Coverage Ratio.  At the end of each fiscal quarter, commencing
with the fiscal quarter ending  June 30, 2015, Parent shall have a Fixed Charge
Coverage Ratio of not less than 1.20 to 1.00 for the (i) three consecutive
calendar month period ending June 30, 2015, (ii) six consecutive calendar month
period ending September 30, 2015, (iii) nine consecutive calendar month period
ending December 31, 2015 and (iv) twelve consecutive calendar month period
ending March 31, 2016, and each fiscal quarter thereafter.”

1.7.Clause (b) of Item 16 (Financial Covenants) of the Terms Schedule is hereby
amended and restated in its entirety as follows:

“(b)Minimum Monthly EBITDA. Parent shall achieve EBITDA of at least  (i)
$3,500,000 during the three consecutive calendar month period ending June 30,
2015, (ii) $7,800,000 during the six consecutive calendar month period ending
September 30, 2015, (iii) $9,750,000 during the nine consecutive calendar month
period ending December 31, 2015 and (iv) an amount to be agreed based upon a
discount of the Borrowers projected operating performance during each subsequent
twelve consecutive calendar month period ending at each fiscal quarter end
thereafter.”

1.8.Clause (c) of Item 16 (Financial Covenants) of the Terms Schedule is hereby
amended and restated in its entirety as follows:

“(c)Capital Expenditures.  Parent and its Subsidiaries shall not during any
Fiscal Year make Capital Expenditures in an amount exceeding $6,000,000.”

1.9.The Loan Agreement is hereby amended by adding Exhibit A attached hereto as
the Term Loan Rider thereto.

2.No Other Amendments.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Lender under the Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents.  Except for the amendment set forth above, the text of the Loan
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and each Borrower and each Guarantor hereby ratifies and confirms its
obligations thereunder.  This Amendment shall not constitute a modification of
the Loan Agreement or any of the other Loan Documents or a course of dealing
with the Lender at variance with the Loan Agreement or the other Loan Documents
such as to require further notice by the Lender to require strict compliance
with the terms of the Loan Agreement and the other Loan Documents in the future,
except as expressly set forth herein.  Each Borrower and each Guarantor
acknowledges and expressly agrees that the Lender reserves the right to, and
does in fact, require strict compliance with all terms and provisions of the
Loan Agreement and the other Loan Documents, as amended herein.  No Borrower or
Guarantor has knowledge of any challenge to the Lender’s claims arising under
the Loan Documents, or to the effectiveness of the Loan Documents.

3.Conditions Precedent to Effectiveness.  This Amendment shall be effective as
of the date first written above upon the satisfaction of each of the following
conditions precedent in a manner acceptable to the Lender in its sole and
absolute discretion:

3.1.the Lender shall have received this Amendment, duly executed by each
Borrower and each Guarantor, and the same shall be in full force and effect;





2

--------------------------------------------------------------------------------

 

3.2.the Lender shall have received the Term Loan Rider and the Term Note, duly
executed by Borrowers, and the same shall be in full force and effect;

3.3.the Lender shall have received certified resolutions of the board of
directors (or other appropriate governing body) of each Borrower and each
Guarantor executing this Amendment, signed by a Senior Officer of such Borrower
or such Guarantor, authorizing the execution, delivery and performance of the
Loan Documents;

3.4.the Lender shall have received an amendment fee equal to $50,000; and

3.5.no Default or Event of Default shall exist under the Loan Agreement or the
other Loan Documents.

4.Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement.  In proving this Amendment in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
electronic mail transmission shall be deemed an original signature hereto.

5.Reference to and Effect on the Loan Documents.  Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Loan Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Loan Agreement, and each reference in the other Loan Documents to “the Loan
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Loan Agreement, shall mean and be a reference to the Loan Agreement as amended
hereby.

6.Entire Agreement.  This Amendment and the other Loan Documents constitute the
entire agreement and understanding between the parties hereto with respect to
the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.

7.GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK.

8.Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes.

[remainder of page intentionally left blank]



3

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

 

 

 

 

 

 

 

BORROWERS:

 

BROADWIND ENERGY, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

GUARANTORS:

 

1309 SOUTH CICERO AVENUE, LLC

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

5100 NEVILLE ROAD, LLC

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

ALOSTAR BANK OF COMMERCE

 

 

By:

/s/ Megan E. Enlow

 

 

Name:

Megan E. Enlow

 

 

Title:

Director

 





4

--------------------------------------------------------------------------------

 



Exhibit A

TERM LOAN RIDER

THIS TERM LOAN RIDER ("Rider") dated June 29, 2015, is made a part of and
incorporated into that certain Loan and Security Agreement between ALOSTAR BANK
OF COMMERCE, a state banking institution organized under the laws of the State
of Alabama (together with successors and assigns, "Lender"), BROADWIND ENERGY,
INC., a Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an
Illinois corporation (“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited
liability company (“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin
corporation (“Broadwind Towers” and, together with Parent, Brad Foote and
Broadwind Services, each a “Borrower” and collectively the “Borrowers”), dated
August 23, 2012 (together with all schedules, Riders and exhibits annexed
thereto and all amendments, restatements, supplements or other modifications
with respect thereto, the "Loan Agreement").

1.Definitions.  Capitalized terms contained in this Rider, unless otherwise
defined herein, shall have the meanings attributable to such terms under the
Loan Agreement.

2.Term Loan.  Subject to the terms and conditions of the Loan Agreement and this
Rider, Lender agrees to make a term loan to the Borrowers in the principal
amount of FIVE MILLION AND 00/100 DOLLARS ($5,000,000) (the "Term Loan"), which
shall be evidenced by a promissory note to be executed and delivered by the
Borrowers in favor of Lender in the form of Exhibit A attached hereto (as at any
time amended, renewed or extended, the “Term Note”).  The Term Loan shall be
funded by Lender on June 30, 2015.  The proceeds of the Term Loan shall be used
by the Borrowers solely for the purchase of machinery and equipment and for
general working capital purposes.  The Borrowers shall not be entitled to
reborrow any amounts repaid with respect to the Term Loan.

3.Interest.  The principal balance of the Term Loan outstanding from time to
time shall bear interest from the date such principal amount is advanced until
paid (whether at stated maturity, on acceleration, or otherwise) at a variable
rate per annum equal to the sum of 3.50% plus the Applicable Variable Rate in
effect from time to time.  The Applicable Variable Rate shall be determined
daily on each Business Day and shall be increased or decreased, as applicable,
automatically as of the opening of business on the date of each such
determination.  All interest chargeable with respect to the Term Loan shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.  At any time that an Event of Default exists, the principal amount of the
Term Loan outstanding shall bear interest at a rate equal to the interest rate
that otherwise would be in effect at such time hereunder in the absence of such
Event of Default plus the default margin set forth in Item 8(d) of the Terms
Schedule.  The rate of interest in effect hereunder, expressed in simple
interest terms as of the date hereof, is 3.68660%.

4.Payments.  Payments with respect to the Term Loan shall be made in Dollars and
in immediately available funds, without any offset or counterclaim, as follows:

(a)The principal amount of the Term Loan shall be paid in consecutive monthly
installments equal to $59,523.81 per month and shall be due and payable on the
first day of each month, commencing August 1, 2015; provided,  however, that the
Term Loan, if not sooner paid, shall be due and payable in full on the earlier
to occur of (x) August 31, 2016 and (y) Commitment Termination Date.

(b)Interest accrued on the principal balance of the Term Loan shall be due and
payable (x) on the first day of each month, computed through the last day of the
preceding month, and (y) on the Commitment Termination Date.

5.Prepayments.  The Borrowers may, at their option, prepay any portion of the
Term Loan in whole at any time or in part from time to time, in an amount not
less than $50,000 or any greater integral multiple of $50,000, by paying the
principal amount to be prepaid together with interest accrued thereon to the
date of prepayment.  The Borrowers shall prepay the Term Loan concurrently with,
and by an amount equal to, (i) the net proceeds received in connection with any
Permitted Asset Disposition of any Collateral consisting of Equipment; provided,
 however, that no such prepayment shall be required unless and until the
aggregate net book value of the Collateral sold is greater than or equal to
$1,000,000, (ii) proceeds of insurance or condemnation awards paid in



5

--------------------------------------------------------------------------------

 

respect of any Collateral consisting of Equipment, and (iii) net proceeds
derived from the issuance of Equity Interests by the Borrowers.  All partial
prepayments shall be applied to installments of principal in respect of the Term
Loan in the inverse order of their maturities. The Borrowers shall be obligated
to pay a prepayment premium in respect of the principal amount that the
Borrowers elect, but are not obligated, to pay equal to 1.0% of the principal
amounts prepaid, which prepayment premium shall be due and payable concurrently
with the principal amount so prepaid; provide,  however, that if such prepayment
is made during prior to the last 60 days of the Term no such prepayment premium
shall be due.

6.Collateral.  The prompt payment and performance of the Term Loan shall be
secured by all of the Collateral.

7.Cross-Default.  The Borrowers’ failure duly and punctually to pay the Term
Loan in accordance with the terms of this Rider and the Term Note shall
constitute an Event of Default.

8.Incorporation by Reference.  The terms, covenants and conditions of the Loan
Agreement are incorporated into and made a part of this Rider.  This Rider shall
form a part of the Loan Agreement and, together with the Term Note, shall
constitute a part of the Loan Documents.

9.Miscellaneous.  This Rider may be executed in multiple counterparts, each of
which shall be deemed an original document and all of which taken together shall
constitute one and the same instrument; shall be deemed to have been executed
and made in the State of Georgia and shall be governed in all respects by and
construed in accordance with the internal laws of the State of Georgia; and
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns.  The Borrowers hereby waive notice
of Lender's acceptance hereof.

[Remainder of page intentionally left blank]





6

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the undersigned have executed this Term Loan Rider on the
date first written above.

 

 

 

 

 

 

 

BORROWERS:

 

BROADWIND ENERGY, INC.

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

ALOSTAR BANK OF COMMERCE

 

 

By:

____________________

 

 

Name:

Megan E. Enlow

 

 

Title:

Director

 





7

--------------------------------------------------------------------------------

 



EXHIBIT A TO TERM LOAN RIDER

TERM NOTE

______________ ____, 20___

U.S. $______________________              Atlanta, Georgia

FOR VALUE RECEIVED, the undersigned, BROADWIND ENERGY, INC., a Delaware
corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited liability company
(“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin corporation
(“Broadwind Towers” and, together with Parent, Brad Foote and Broadwind
Services, each a “Borrower” and collectively the “Borrowers”), hereby jointly
and severally promise to pay to the order of [Lender] (herein, together with any
subsequent holder hereof, called "Lender"), the principal sum of
_________________________________ AND NO/100 DOLLARS ($_________________), or
such lesser sum as may be advanced by Lender as a Term Loan under the Rider
(defined below), on the date on which such outstanding principal amounts become
due and payable pursuant to Section 4(a) of the Rider in strict accordance with
the terms thereof. Borrowers likewise unconditionally promise to pay to Lender
interest from and after the date hereof on the outstanding principal amount of
the Term Loan at such interest rates, payable at such times and computed in such
manner as are specified in Sections 3 and 4(b) of the Rider and in strict
accordance with the terms thereof.

This Term Note (“Note”) is issued pursuant to, and is the "Term Note" referred
to in, the Term Loan Rider dated June [29], 2015, between Borrowers, the lenders
party thereto from time to time and AloStar Bank of Commerce (in such capacity,
“Lender”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Rider”), which Rider is attached to and
incorporated in that certain Loan and Security Agreement dated August 23, 2012,
between Borrowers and Lender (together with all schedules, riders and exhibits
thereto and all amendments, restatements, modifications or supplements with
respect thereto, the “Loan Agreement”) and Lender is and shall be entitled to
all benefits thereof and of all other Loan Documents executed and delivered in
connection therewith.  All capitalized terms used herein, unless otherwise
defined herein or in the Rider, shall have the meanings ascribed to such terms
under the Loan Agreement.

The entire unpaid principal balance and all accrued interest on this Note shall
be due and payable immediately upon the Commitment Termination Date. All
payments of principal and interest shall be made in Dollars and in immediately
available funds as specified in the Loan Agreement.

Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the default rate as and when provided in the
Rider.  If this Note is collected by or through an attorney at law, then
Borrowers shall be obligated to pay, in addition to the principal balance of and
accrued interest on this Note, all costs of collection, including, without
limitation, reasonable attorneys' fees and court costs. 

The principal amount of the Term Loan made by Lender to Borrowers pursuant to
the Loan Agreement, and all accrued and unpaid interest thereon, shall be deemed
evidenced by this Note and shall continue to be owing by Borrowers until paid in
accordance with the terms of this Note and the Loan Agreement.

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds of the Term Loan or otherwise, shall the amount paid or agreed to be
paid to Lender for the use, forbearance or detention of the Term Loan exceed the
highest lawful rate permitted under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrowers or inadvertently received by Lender, such excess
sum shall be returned to Borrower forthwith or credited as a payment of
principal, but shall not be applied to the payment of interest.  It is the
intent hereof that Borrowers not pay or contract to pay, and that Lender not
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by Borrowers under applicable law.





8

--------------------------------------------------------------------------------

 

Time is of the essence with respect to this Note.  To the fullest extent
permitted by applicable law, each Borrower, for itself and its legal
representatives, successors and assigns, expressly waives presentment, demand,
protest, notice of dishonor, notice of non-payment, notice of maturity, notice
of protest, presentment for the purpose of accelerating maturity, diligence in
collection, and the benefit of any exemption or insolvency laws.

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Lender in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Lender of any right or
remedy preclude any other right or remedy.  Lender, at its option, may enforce
its rights against any Collateral securing this Note without enforcing its
rights against any Borrower, any Guarantor or any other property or indebtedness
due or to become due to any Borrower. Each Borrower agrees that, without
releasing or impairing such Borrower's liability hereunder, Lender may at any
time release, surrender, substitute or exchange any Collateral securing this
Note and may at any time release any party primarily or secondarily liable for
the indebtedness evidenced by this Note.

The rights of Lender and obligations of Borrowers hereunder shall be construed
in accordance with and governed by the laws (without giving effect to the
conflict of law principles thereof) of the State of Georgia.  This Note is
intended to take effect as an instrument under seal under Georgia law.

To the fullest extent permitted by applicable law, each Borrower and, by its
acceptance hereof, Lender, each hereby waives the right to trial by jury in any
action, suit, proceeding or counterclaim of any kind arising out of, related to
or based in any way upon this Note or any of the matters contemplated hereby.

[Remainder of page intentionally left blank]





9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed and
delivered by their respective duly authorized officers on the date first above
written.

 

 

 

 

 

 

 

BORROWERS:

 

BROADWIND ENERGY, INC.

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 



10

--------------------------------------------------------------------------------